Name: Decision No 2/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, of 29 October 1998 adopting the terms and conditions for the participation of Bulgaria in the Community programme in the field of youth
 Type: Decision
 Subject Matter: European construction;  Europe;  demography and population
 Date Published: 1998-12-16

 Avis juridique important|21998D1216(01)Decision No 2/98 of the Association Council between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, of 29 October 1998 adopting the terms and conditions for the participation of Bulgaria in the Community programme in the field of youth Official Journal L 340 , 16/12/1998 P. 0030 - 0032DECISION No 2/98 OF THE ASSOCIATION COUNCIL between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part of 29 October 1998 adopting the terms and conditions for the participation of Bulgaria in the Community programme in the field of youth (98/714/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part (1),Having regard to the Additional Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part (2) concerning Bulgaria's participation in Community programmes, and in particular Articles 1 and 2 thereof,Whereas according to Article 1 of the said Additional Protocol, Bulgaria may participate in Community framework programmes, specific programmes, projects or other actions notably in the field of youth;Whereas pursuant to Article 2 of the said Additional Protocol the terms and conditions for the participation of Bulgaria in the activities referred to in Article 1 are to be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1 Bulgaria shall participate in the European Community programme 'Youth for Europe` according to the terms and conditions set out in Annexes I and II which shall form an integral part of this Decision.Article 2 This Decision shall apply for the duration of the Youth for Europe programme.Article 3 This Decision shall enter into force on the first day of the month following that of its adoption.Done at Brussels, 29 October 1998.For the Association CouncilThe PresidentN. MIHAILOVA(1) OJ L 358, 31. 12. 1994, p. 2.(2) OJ L 317, 30. 12. 1995, p. 25.ANNEX I TERMS AND CONDITIONS FOR THE PARTICIPATION OF BULGARIA IN THE YOUTH FOR EUROPE PROGRAMME 1. Bulgaria will participate in all actions of the Youth for Europe programme (hereinafter called 'the programme`) in conformity, unless otherwise provided in this Decision, with the objectives, criteria, procedures and time limits laid down in Decision No 818/95/EC of the European Parliament and of the Council of 14 March 1995 adopting the third phase of the Youth for Europe programme (1).2. The terms and conditions for the submission, assessment and selection of applications by eligible institutions, organisations and individuals of Bulgaria shall be the same as those applicable to eligible institutions, organisations and individuals of the Community.Language preparation and training activities concern the official languages of the Community. In exceptional circumstances, other languages could be accepted if the implementation of the programme so requires.3. To ensure the Community dimension of the programme, transnational projects and activities proposed by Bulgaria will be required to include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of the programme, taking into account the nature of the various activities, the number of partners in a given project, and the number of countries participating in the programme. Projects and activities carried out solely between Bulgaria and EFTA States which are parties to the EEA Agreement or any other third countries, including those with an association agreement with the Community, to which participation in the programme is open, are not eligible for Community financial support.4. In conformity with the terms of the relevant provisions of the Decision on the Youth for Europe programme, Bulgaria will lay down the appropriate structures and mechanisms at national level and will take all other necessary steps to ensure national coordination and organisation of the implementation of the programme.5. Bulgaria will pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation in the programme (see Annex II).The Association Committee is entitled to adapt this contribution whenever necessary.6. The Member States of the Community and Bulgaria will make every effort within the framework of the existing provisions, to facilitate the free movement and residence of young people and other eligible persons moving between Bulgaria and the Community for the purpose of participating in activities covered by this Decision.7. Without prejudice to the responsibilities of the Commission and the Court of Auditors of the European Communities in relation to the monitoring and evaluation of the programme pursuant to the Decision concerning the Youth for Europe programme (Article 9), the participation of Bulgaria in the programme will be continuously monitored on a partnership basis involving Bulgaria and the Commission of the European Communities. Bulgaria will submit the necessary reports to the Commission and take part in other specific activities undertaken by the Community in that context.8. Without prejudice to the procedures referred to in Article 6 of the Decision on Youth for Europe, Bulgaria will be invited to coordination meetings on any question concerning the implementation of this Decision prior to the regular meetings of the Committee. The Commission will inform Bulgaria about the results of such regular meetings.9. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the programme, will be one of the official languages of the Community.(1) OJ L 87, 20. 4. 1995, p. 1.ANNEX II FINANCIAL CONTRIBUTION OF BULGARIA TO THE YOUTH FOR EUROPE PROGRAMME 1. The financial contribution of Bulgaria will cover:- subsidies or any other financial support from the programme to Bulgarian participants,- the financial support from the programme to the functioning of the national agency,- supplementary administrative costs related to the management of the programme by the European Commission stemming from Bulgaria's participation.2. For every financial year, the aggregated amount of subsidies or any other financial support received from the programme by Bulgarian beneficiaries and by the national agency of Bulgaria will not exceed the contribution paid by Bulgaria, after deduction of the supplementary administrative costs.Should the contribution paid by Bulgaria to the general budget of the European Communities, after deduction of the supplementary administrative costs, be higher than the aggregated amount of the subsidies or other financial support received by the Bulgarian beneficiaries and by the national agency from the programme, the Commission will transfer the balance to the next budgetary accounting period, and it will be deducted from the following year's contribution. Should such a balance be left when the programme comes to an end, the corresponding amount will be reimbursed to Bulgaria.3. Bulgaria's annual contribution will be:- ECU 273 000 in 1998 for participating in actions AI, BI, C and E. From this sum an amount of ECU 18 000 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Bulgaria's participation,- ECU 385 000 in 1999 for participating in all the actions of the programme except action D. From this sum, an annual amount of ECU 25 000 will cover supplementary administrative costs related to the management of the programme by the Commission stemming from Bulgaria's participation.4. The financial regulation applicable to the general budget of the European Communities will apply, notably to the management of the contribution of Bulgaria.Upon the entry into force of this Decision and at the beginning of 1999, the Commission will send to Bulgaria a call for funds corresponding to its contribution to the costs under this Decision.This contribution will be expressed in ecus and paid into an ecu bank account of the Commission.The calculation of the annual contribution is based on a participation during a full financial year. Should the Association Council Decision enter into force in the course of the year, the contribution for that year will be adapted taking into account the state of implementation of the programmes for that particular year.Bulgaria will pay its contribution to the annual costs under this Decision according to the call for funds and at the latest three months after the call for funds is sent. Any delay in the payment of the contribution will give rise to the payment of interest by Bulgaria on the outstanding amount from the due date. The interest rate corresponds to the rate applied by the European Monetary Cooperation Fund, for the month of the due date, for its operations in ecus (1), increased by 1,5 percentage points.5. Bulgaria will pay the supplementary administrative costs referred to in paragraph 3 from its national budget.6. Bulgaria will also pay from its national budget for 1998 and 1999 respectively, ECU 5 100 and ECU 108 000 of the remainder of its annual contribution referred to in paragraph 3.Subject to regular PHARE programming procedures, the remaining ECU 249 900 and ECU 252 000 will be paid from Bulgaria's annual PHARE national indicative programmes of 1998 and 1999, respectively.(1) Rate published monthly in the Official Journal of the European Communities (C series).